FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                        February 25, 2015

    Barry J. Alford                                      Debra A. Windsor
    1319 Ballinger St.                                   Assistant District Attorney
    Fort Worth, TX 76102                                 401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                             Fort Worth, TX 76102-1913
                                                         * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00320-CR
                                          02-14-00321-CR
                                          02-14-00322-CR
                                          02-14-00323-CR
                 Trial Court Case Number: 1316391D
                                          1330277D
                                          1330414D
                                          1331423D

    Style:       Erik White
                 v.
                 The State of Texas

          The appellant’s brief has been filed under the date of Tuesday, February
    24, 2015 in the above referenced cause.

             The State’s brief is due Thursday, March 26, 2015.

             You will be notified when a submission date has been set.

                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK


                                                 By: Shoshanna Cordova, Deputy Clerk